                                    NOTICE OF FORFEITURE

        Notice is hereby given that on June 20, 2019, in the case of United States v. Helder

Rodriguez, et al., Criminal No. 17-CR-113, the United States District Court for the Eastern

District of Wisconsin entered a Preliminary Order of Forfeiture condemning and forfeiting the

interests of Helder Rodriguez, Bryan Banks, and Tommie Cole in the following property:

        1.      A Men’s 2007 Rolex Submariner Watch, bearing serial number M639639,
                seized on or about September 19, 2017, from the residence of defendant Bryan
                Banks located at 3XXX N. 42nd Street, Milwaukee, Wisconsin;

        2.      Approximately $5,432.00 in United States currency seized on or about September
                19, 2017, from the residence of defendant Helder Rodriguez located at 1XXX S.
                70th Street, West Allis, Wisconsin; and

        3.      A Rolex watch bearing serial number 6J275156 seized on or
                about September 19, 2017, from defendant Tommie Cole at or near 2XXX N.
                112th Street, Wauwatosa, Wisconsin.

        The United States hereby gives notice of its intention to dispose of the property in such

manner as the Attorney General may direct. Any person having or claiming a legal right, title or

interest in the aforementioned property must file a petition with the court within thirty (30) days

of his receipt of this notice from the government, pursuant to 21 U.S.C. § 853(n)(2). The petition

must be filed with the Clerk of the Court, 517 East Wisconsin Avenue, Third Floor, Milwaukee,

Wisconsin 53202, and a copy served upon Assistant United States Attorney Scott J. Campbell,

517 East Wisconsin Avenue, Room 530, Milwaukee, Wisconsin 53202.

        The petition shall be signed by the petitioner under penalty of perjury and shall set forth

the nature and extent of the petitioner's right, title or interest in the forfeited property, the time

and circumstances of the petitioner's acquisition of right, title or interest in the forfeited property,

and any additional facts supporting the petitioner's claim, and the relief sought, pursuant to 21

U.S.C. § 853(n)(3).
       Following the Court’s disposition of all petitions filed, or if no such petitions are filed,

following the expiration of the period specified above for the filing of such petitions, the United

States shall have clear title to the property and may warrant good title to any subsequent

purchaser or transferee.
